UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6578



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE BENNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge. (CR-94-189)


Submitted:   July 25, 2002                 Decided:   August 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Bennett, Appellant Pro Se. Benjamin H. White, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Bennett appeals the district court’s order denying his

motion to reduce his sentence under 18 U.S.C.A. § 3582(c)(2) (West

2000). We have reviewed the record and the district court’s opinion

and find no reversible error.            Accordingly, we affirm on the

reasoning of the district court. See United States v. Bennett, No.

CR-94-189 (M.D.N.C. Mar. 27, 2002).         We deny Bennett’s motion to

proceed in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                    2